United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0692
Issued: October 27, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 29, 2021 appellant filed a timely appeal from November 30, 2020 and March 23,
2021 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted August 7, 2020 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 23, 2021 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing
this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On August 25, 2020 appellant, then a 53-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on August 7, 2020 he sustained a contusion and injuries to his head,
right hip, right knee, right ankle, and left foot when he slipped and fell down a flight of stairs while
in the performance of duty. He stopped work on August 8, 2020.
In support of his claim, appellant submitted reports dated August 7 and 13, 2020 by Roshin
Joby, a nurse practitioner; August 10, 2020 reports by Charlotte Saunders, a nurse practitioner; an
unsigned August 14, 2020 emergency department visit summary; and August 18, 2020 reports by
Jenn Tuturice, a nurse practitioner.
An August 18, 2020 duty status report (Form CA-17) from Dr. John Reilly, Board-certified
in internal medicine, pulmonology, and critical care medicine, noted a history of the August 7,
2020 injury and diagnosed post-concussive symptoms. He held appellant off work.
OWCP also received an August 25, 2020 report by Samantha Elmer, a nurse practitioner,
and a September 1, 2020 report by Ms. Tuturice.
In a September 3, 2020 report, Dr. Asal Sepahi, an optometrist, provided a history of injury.
She noted appellant’s symptoms of blurred vision. Dr. Sepahi diagnosed concussion without loss
of consciousness, headaches, and bilateral astigmatism.
OWCP also received vestibular therapy notes dated from September 8 through October 7,
2020; September 10, 2020 reports by Ms. Elmer; and October 12, 2020 reports by Diana Morris,
a nurse practitioner.
In a development letter dated October 23, 2020, OWCP notified appellant of the
deficiencies of his claim. It advised him of the type of factual and medical evidence required and
provided a questionnaire for his completion. OWCP afforded appellant 30 days to submit the
necessary information.
On November 3, 2020 appellant responded to the development letter. He noted that he was
very dizzy and disoriented following the August 7, 2020 fall and sought treatment at an urgent
care center. In an accompanying statement, appellant asserted that he had fallen down a full flight
of steps and struck his head on a wall and the steps on the way down. He also described hip and
lower extremity injuries. Appellant submitted additional evidence.
OWCP received November 2, 2020 reports by Ms. Saunders.
In a November 5, 2020 report, Dr. Sepahi noted that she had examined appellant on
September 3, 2020 to evaluate visual changes status post work-related concussion.
In reports dated November 13, 2020, Dr. Bindu Kumar, a Board-certified family
practitioner, noted the August 7, 2020 employment incident. She diagnosed concussion without
loss of consciousness and pain in the right hip, knee, and ankle. Dr. Kumar opined that the

2

diagnoses were “related to work activities.” She restricted appellant to sedentary duty and referred
him to a neurologist. 3
By decision dated November 30, 2020, OWCP accepted that the August 7, 2020
employment incident occurred as alleged. However, it denied the claim, finding that appellant had
not submitted rationalized medical opinion evidence supporting a causal relationship between the
accepted incident and the claimed injuries.
On December 16, 2020 appellant requested a review of the written record by a
representative of OWCP’s Branch of Hearings and Review. In a December 18, 2020 statement,
he contended that cognitive sequelae of the concussion and restrictions imposed by the COVID 19 epidemic made it difficult for him to communicate with his physicians and obtain medical care.
OWCP received December 3, 2020 visual field test results demonstrating no visual field
defects.4
In a December 8, 2020 report, Dr. Kumar diagnosed concussion and vertigo, with
symptoms of dizziness, headache, and poor concentration. She noted that appellant had struck his
head when he fell at work on August 7, 2020. Dr. Kumar opined that, if not for the August 7, 2020
fall, he would not have sustained the concussion.
In a December 10, 2020 report, Dr. Christopher J. Reid, a Board-certified neurologist,
noted the August 7, 2020 employment incident in which appellant f ell down steps and sustained
contusions to the right side of his body. Appellant developed severe vertigo with nausea and
sought treatment at an urgent care center. Dr. Reid opined that appellant exhibited classic
symptoms of post-concussion syndrome.
By decision dated March 23, 2021, OWCP’s hearing representative affirmed the
November 30, 2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 6 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

3

OWCP also received vestibular therapy notes dated from October 9 through November 9, 2020.

4

Appellant also submitted November 11 and 27, 2020 vestibular therapy notes.

5

Supra note 1.

6

V.L., Docket No. 20-0884 (issued February 12, 2021); F.H., Docket No. 18-0869 (issued January 29, 2020); J.P.,
Docket No. 19-0129 (issued April 26, 2019); Joe D. Cameron, 41 ECAB 153 (1989).

3

employment injury. 7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged. Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury. 9
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. 10 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be su pported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
specific employment incidents identified by the employee. 11
ANALYSIS
The Board finds that this case is not in posture for decision.
The Board notes that appellant sought treatment for injuries sustained on the date of injury.
Medical providers consistently reported that appellant fell down the stairs at work, struck his head,
and suffered post-concussive symptoms. Additionally, Dr. Reilly, a Board-certified internist,
noted the August 7, 2020 employment incident and diagnosed post-concussive symptoms in an
August 18, 2020 report. Dr. Kumar, a Board-certified family practitioner, also diagnosed postconcussive symptoms in November 13 and December 8, 2020 reports. She specified that appellant
would not have sustained a concussion, but for the August 7, 2020 employment incident.
In a December 10, 2020 medical report, Dr. Reid, a Board-certified neurologist, noted that
appellant fell down the stairs and hit his head at work on August 7, 2020. He opined that, as a
result, appellant exhibited classic symptoms of post-concussive syndrome, including severe
vertigo with nausea, headaches, tinnitus, and blurred vision. Dr. Reid explained that the
mechanism of appellant’s injury supported the diagnosis of post-concussive syndrome. Although
his opinion is insufficiently rationalized to establish causal relationship, it does raise an
uncontroverted inference regarding causal relationship between the diagnosed condition and the
7

C.H., Docket No. 20-1212 (issued February 12, 2021); L.C., Docket No. 19-1301 (issued January 29, 2020); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
8

V.L., supra note 6; P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued
September 16, 2016); Delores C. Ellyett, 41 ECAB 992 (1990).
9

R.O., Docket No. 20-1243 (issued May 28, 2021); T.J., Docket No. 19-0461 (issued August 11, 2020); K.L.,
Docket No. 18-1029 (issued January 9, 2019); John J. Carlone, 41 ECAB 354 (1989).
10

C.H., supra note 7; S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued
April 24, 2019); Robert G. Morris, 48 ECAB 238 (1996).
11

R.O., supra note 9; V.L., supra note 6; T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 180366 (issued January 22, 2020); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

accepted employment incident sufficient to require that OWCP further develop the medical
evidence in the claim. 12
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. The claimant has the burden of proof to establish entitlement to compensation and OWCP
shares responsibility in the development of the evidence to see that justice is done. 13
The case shall, therefore, be remanded for OWCP to refer appellant to a specialist in the
appropriate field of medicine, along with the case record and a statement of accepted facts. Its
referral physician shall provide a well-rationalized opinion as to whether appellant’s diagnosed
conditions are causally related to the accepted employment factors. If the physician opines that
the diagnosed conditions are not causally related to the employment incident, he or she must
provide a rationalized explanation as to why their opinion differs from that articulated by Dr. Reid.
After this and other such further development deemed necessary, OWCP shall issue a de novo
decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

A.K., Docket No. 20-1426 (issued March 8, 2021); see E.G., Docket No. 19-1296 (issued December 19, 2019);
John J. Carlone, 41 ECAB 354 (1989).
13

See A.J., Docket No. 18-0905 (issued December 10, 2018); William J. Cantrell, 34 ECAB 1233, 1237 (1983);
Gertrude E. Evans, 26 ECAB 195 (1974).

5

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2021 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 27, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

